            Case 1:21-cv-00017 Document 1 Filed 06/03/21 Page 1 of 5




     Cong Nie, F0497                                                           FILED
                                                                                    Oer%
     Banes Horey Berman & Miller, LLC                                          filstnct Court
 9
     Suite 200 & 201, Marianas Business Plaza
     Saipan, MP 96950
 3   Tel.:(670) 234-5684
     Fax:(670) 234-5683
                                                                             JUM 0 3 2021
 4   Email: dnie@paciflclawvers.law
                                                                       ,^s f Wort**wm ffiartar^ telands
 5                          IN THE UNITED STATES DISTRICT cOT7R[3j^Lrty Clort;) -
                                          FOR THE
 6
                                 NORTHERN MARIANA ISLANDS
 7

     JAHID HOSSEN,                                   )CASE NO.:

 9                          Plaintiff,
                                                    )
                                                    )
                                                                   m        o        as
                                                                                                 ' JL

                                                    )
!0                  vs.                             )COMPLAINT
                                                    )
                                                    )
     MD NURUL ISLAM BHUIYAN dba                     )
12   ISLAND PROTECTION SERVICE,                     )
                                                    )
13                         Defendant.               )
                                                    )
14

15
            COMES NOW Plaintiff Jahid Hossen ('‘Hossen”), by and through counsel, and for his
16
     Complaint, states and alleges as follows:
17
                                         Jurisdiction and Venue
18
            1.     This Court has jurisdiction over Hossen's claim under the Fair Labor Standards
19

20
     Act(the "FLSA”) pursuant to 28 U.S.C. § 1331 (federal question Jurisdiction).

            2.     This Court has supplemental jurisdiction over Hossen’s claims under the laws of
21

99
     the Commonwealth of the Northern Marianas Islands("CNMI”) pursuant to 28 U.S.C. § 1367.

23          j.
                    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) as a substantial
24
     part of the events or omission giving rise to Hossen's claims occurred in the CNMI.
25
                                                  Parties
26
           4.      Hossen is a Bangladesh citizen currently residing in Saipan, CNMI.
27

28
                                                      I
            Case 1:21-cv-00017 Document 1 Filed 06/03/21 Page 2 of 5




            5.       Defendant MD Nurul Islam Bhuiyan (‘"Bhuiyan”) is, upon information and belief,
 2
     an individual holding both Bangladesh citizen and United States citizenship and residing in
 3
     Saipan, CNMI who, at all times relevant, managed and operated a business called “Island
 4
     Protection Service”(“IPS”) that provided security guard services on Saipan.
 5

 6                                        Factual Background

 7          6.      From 2016 to 2020, IPS conducted its business by supplying its employees to

     work as security guards at various business establishments on Saipan, including without

 9
     limitation, hotels and stores.
10
            7.      At all times relevant, employees of IPS would regularly handle goods or

     materials that have been moved in or produced for commerce, such as cellphones as they were
12

     required to use cell phones to report their on-duty starting time and ending time and any unusual
13

14   or suspicious occurrence while at work as a security guard.

15          8.      Upon information and belief, at all times relevant, the monthly gross revenues of

16   IPS were approximately $150,000.00.
17
            9.      At all times relevant, upon information and belief. IPS was covered by the FLSA
18
     because it had at least two employees who regularly handled goods or materials that have been
19
     moved in or produced for commerce during their work and had an annual dollar volume of
20
     business done of at least $500,000.00 from 2016 to 2020.
21

            10.     From April 2016 to September 2020, Hossen was employed by Bhuiyan and IPS
22

23   on Saipan.

24          11.     During this period, Hossen was assigned by Bhuiyan and IPS to work as a
25
     security guard at a hotel named “Chalan Kanoa Beach Hotel” located in the Village of Chalan
26
     Kanoa in Saipan, CNMI.
27

28
                                                    1
               Case 1:21-cv-00017 Document 1 Filed 06/03/21 Page 3 of 5




     1           12.
                        The hours Hossen worked each workweek exceeded 40 hours per week anc
 2
         typically ranged on from 53 to 70 hours per week.
 3
                13.     Hossen was not exempt under the FLSA.
 4
                14.     Hossen was employed by Bhuiyan and IPS under CW-1 visa and signed written
 5

 6       contracts (the “Contracts”) with Bhuiyan and IPS (w'hich were submitted by Bhuiyan and IPS to

 7       the U.S. immigration authority to process and/or renew Hossen’s CW-1 visa).

                15.     The Contracts provided that Hossen would be paid the Federal minimum wage
 9
         and overtime pay at the rate of 1.5 times the Federal minimum wage.
10
                16.     However, Bhuiyan and IPS did not pay Hossen in accordance with those
!I
         contracts or the FLSA.
12
                17.    Bhuiyan and IPS initially paid Hossen only the rate of S3.75 per hour for both
13

14       regular hours and overtime and gradually increased this rate to $4.00 per hour in 2017, $4.50 per

15       hour in 2018, and $5.00 per hour in 2019 and 2020—always below' the applicable Federal

16
         minimum wage and always w'ithout the required increase for overtime hours.
17
                18.
                       The pay Hossen received during his period of employment with Bhuiyan and IPS

         totals approximately $59,674.00.
19
                19.    Had Hossen been properly paid the applicable Federal minimum wage and
20

21       overtime pay, he would have received approximately $110,000.00 in wages.

22
               20.     Therefore, Bhuiyan and IPS owed and still owe Hossen unpaid wages in the

23       amount of over $50,000.00.

24             21.     To date, Bhuiyan and IPS still have not fully paid Hossen.
25

26

27

28
                                                        3
             Case 1:21-cv-00017 Document 1 Filed 06/03/21 Page 4 of 5




                                            First Cause of Action
 2
                                            Violation of the FLSA
 3
             22.      Hossen re-alleges and incorporates all the above paragraphs as if restated in full
 4
     here.
 5
             23.      At all times relevant, upon information and belief, Bhuiyan and IPS were covered
 6

 7   by the FLSA under enterprise coverage.

             24.      At all times relevant, Bhuiyan and IPS qualified as an “employer” of Hossen

 9   under the FLSA.

10
             25.      Bhuiyan and IPS violated the FLSA by not paying Hossen the minimum wage or

     the overtime pay required by the FLSA.
12
             26.      Bhuiyan and IPS's violation of the FLSA was willful.
13
             27.      As a result of such violation of the FLSA, Hossen suffered damages, including
14

15   without limitation, unpaid wages in the amount of over $50,000.00.

16           28.      Under the FLSA, Hossen is entitled to recover liquidated damages in an amount
17
     equal to his actual damages, as well as attorneys’ fees and costs.
18
                                          Second Cause of Action
19
                   Violation of the CNMI Minimum Wage and Hour Act(the “MWHA”)
20
             29.      Hossen re-alleges and incorporates all the above paragraphs as if restated in full
21

22
     here.

23           30.      At all times relevant, Bhuiyan and Hossen were covered by the MWHA.

24           31.      At all times relevant, Bhuiyan and IPS qualified as an “employer" of Hossen
25
     under the MWHA.
26
             32.     Like the FLSA, the MWHA also required employers to pay non-exempt
27

28
                                                      4
            Case 1:21-cv-00017 Document 1 Filed 06/03/21 Page 5 of 5




 1
     employees overtime pay at the rate of 1.5 times their regular rate.
 2
            33.     Bhuiyan and IPS violated the MWHA by not paying Hossen at a rate for his
 3
     overtime hours that is lower than that required by the MWHA.
 4
            34.     Bhuiyan and IPS’s violation of the MWHA was willful.
 5
            35.     As a result of such violation of the MWHA,Hossen suffered damages.
6

 7                                        Third Cause of Action

 8                                          Breach of Contract

 9          36.     The Contracts are valid and enforceable contracts between Hossen and Bhuiyan.
10
            37.     All conditions precedent to Hossen receiving wages at the rates provided in this
11
     Contracts had been met or otherwise waived.
12
            38.     Bhuiyan breached the Contracts by paying Hossen at a rate lower than those
13

14   provided in the Contracts.

15          39.     As a direct and proximate result of Bhuiyan’s breach, Hossen suffered damages.

16   including without limitation, unpaid wages in the amount of over $50,000.00.
17
                                        PRAYER FOR RELIEF
18
            WHEREFORE, Hossen prays for relief as follows:
19          a.      Compensatory damages in an amount to be proven at trial;
20          b.      Liquidated damages under the FLSA and the MWHA;
21          C.      Costs of suit (including reasonable attorney's fees, if any); and
22          d.      Such other and equitable relief as this Court deems just and proper.
23
            Date: June 2, 2021.
24

25                                                 Banes Horey Berman & Miller, LLC
                                                   Attorneysfor Plaintiff
26
                                                   By:            As/
27                                                                         97
                                                          Cong Nie,
28
                                                      5
